UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 14-3009
                                   _____________

                            ZACHARY BARKER;
                    FRANCIS X. BOYD, JR.; DAVID W. SMITH

                                          v.

                              THE BOEING COMPANY

                       Francis X. Boyd, Jr. and David W. Smith,
                                                   Appellants

                   On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            District Court No. 2-12-cv-06684
                  District Judge: The Honorable Luis Felipe Restrepo

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   July 13, 2015

        Before: SMITH, GREENAWAY, JR., and SHWARTZ, Circuit Judges

                               ____________________

                                JUDGMENT ORDER
                               ____________________


      This cause came on to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was submitted on July 13, 2015.

Francis X. Boyd, Jr., and David W. Smith, both of whom are Caucasian, alleged that

their former employer, the Boeing Company, discriminated against them on the basis of

their race, in violation of 42 U.S.C. § 1981, when it terminated their employment after
they appeared in a photograph taken at work with a third employee looking like members

of the KKK. The District Court granted summary judgment in favor of Boeing. It

concluded that Boyd and Smith failed to establish a prima facie case of race

discrimination because they were not similarly situated to Kenta Smith, the African-

American employee who took the photograph and reported the incident. In addition, the

Court reasoned that “[e]ven if a jury could somehow find that the evidence met the prima

facie threshold,” “[t]here is no evidence that could lead a reasonable jury to conclude that

Boeing did not really fire the plaintiffs for posing as the KKK, or that a more likely cause

was Boeing’s animus toward” Caucasians. A10. This timely appeal followed.

       The District Court had jurisdiction under 28 U.S.C. § 1331. Appellate jurisdiction

exists under 28 U.S.C. § 1291. We exercise plenary review over an order granting

summary judgment. Brown v. J. Kaz, Inc., 581 F.3d 175, 179 (3d Cir. 2009). For

substantially the same grounds set forth in the well-reasoned opinion of the District

Court, we will affirm the District Court’s judgment in favor of Boeing.

       On consideration whereof, it is now hereby ADJUDGED and ORDERED that the

judgment of the District Court entered May 15, 2014, be and the same is hereby

AFFIRMED. Costs taxed against Appellants.

                                                        By the Court,

                                                        s/D. Brooks Smith
                                                        Circuit Judge




                                             2
Attest:

s/Marcia M. Waldron
Clerk

DATED: July 14, 2015




                       3